NO. 12-14-00001-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

DENNIS RAY FLANAGAN,                                        §   APPEAL FROM THE 159TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   ANGELINA COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
          Appellant, Dennis Ray Flanagan, was convicted of two counts of assault–family violence
and placed on community supervision for four years. Later, his community supervision was
revoked and he was sentenced to imprisonment for two years. Appellant timely filed a notice of
appeal.
          By letter dated January 27, 2014, this court notified Appellant, pursuant to Texas Rule of
Appellate Procedure 37.1, that the clerk’s record filed in this case does not contain the trial
court’s certification of his right of appeal as required by Texas Rule of Appellate Procedure
25.2(d). Appellant was further informed that the appeal would be referred to the court for
dismissal unless, on or before February 11, 2014, a supplemental clerk’s record was filed
containing the required certification. The February 11, 2014 deadline has now passed, and the
clerk’s record has not been supplemented with the required certification.
          Rule 25.2(d) provides that the appeal “must be dismissed” if a certification that shows the
defendant has the right of appeal has not been made part of the record. Because Appellant has
failed, after notice, to comply with Rule 25.2(d), we dismiss this appeal.
Opinion delivered February 19, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 19, 2014


                                          NO. 12-14-00001-CR


                                     DENNIS RAY FLANAGAN,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 159th District Court
                         of Angelina County, Texas (Tr.Ct.No. CR-29477)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.